Citation Nr: 1236587	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-00 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition, to include depression.

2.  Entitlement to service connection for a neck condition.

3.  Entitlement to service connection for a lumbar spine condition.

4.  Entitlement to service connection for radiculopathy affecting the left lower extremity.

5.  Entitlement to service connection for a right leg condition.

6.  Entitlement to service connection for a left hip condition.

7.  Entitlement to service connection for a right hip condition.

8.  Entitlement to service connection for a left knee condition.

9.  Entitlement to service connection for a right knee condition.

10.  Entitlement to service connection for a left ankle condition.

11.  Entitlement to service connection for a right ankle condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from February 7, 1994 to August 12, 1994.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

To clarify the issues that are before the Board at this time, the Board will present a chronological review of the procedural history of these claims.  The Veteran's December 2005 claim sought service connection for the following conditions: stress fractures of the back; leg, hip, and knee pain, and "mental."  An August 2006 rating decision denied service connection for a stress fracture of the spine, a right leg and knee condition, a left leg and knee condition, a right hip condition, a left hip condition, and a mental condition.  The Board notes that VA must liberally construe all documents filed by the veteran when considering whether a statement that could constitute a notice of disagreement (NOD) takes the proper form.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  With this in mind, in October 2006, the Veteran submitted a statement indicating that he wanted to "appeal the decision on [his] disability rating," which the Board construes as a timely NOD with respect to the August 2006 rating decision.  

The Board notes specifically that the Veteran's October 2006 NOD timely disagreed with the RO's August 2006 denial of service connection for a right hip and right leg condition.  As will be discussed in further detail in the REMAND portion of the decision below, the RO has not issued a statement of the case (SOC) addressing these issues.  

In a June 2007 report of contact, the Veteran indicated that he wished to claim service connection for, among certain other previously-claimed conditions already on appeal, an upper back condition, a lower back condition, a left ankle condition, and a right ankle condition.  A September 2007 rating decision denied the Veteran's claims for an upper back condition, a stress fracture of the lumbar spine, a left ankle condition, a right ankle condition, and it again denied service connection for depression, radiculopathy of the left lower extremity, a left hip condition, and a left knee condition.

In November 2007, the Veteran submitted a NOD as to the denials of service connection for an upper back condition, a stress fracture of the lumbar spine, a left ankle condition, a right ankle condition, radiculopathy of the left lower extremity, and a left hip condition.  While the Veteran did not explicitly disagree with the September 2007 denials of service connection for depression and a left knee condition, these issues were already on appeal because the Veteran had previously expressed timely disagreement with these findings in his October 2006 disagreement with the August 2006 rating decision.

In April 2008, the Veteran submitted a Form 9 substantive appeal as to the issues of service connection for an upper back condition, depression, a bilateral ankle injury, a lumbar spine condition, radiculopathy of the left leg, and a left hip condition.

The RO issued an SOC in December 2008 that addressed the Veteran's claims for service connection for a lumbar spine condition, radiculopathy of the left lower extremity, a left hip condition, a neck strain, a right ankle condition, a left ankle condition, a right knee condition, a left knee condition, and depression.  In January 2009, the Veteran submitted a statement indicating that he wanted to appeal "all areas" denied in the December 2008 SOC; the Board construes this correspondence as the perfection of a substantive appeal as to the issues in the December 2008 SOC.  Supplemental SOCs were issued in March 2012 and May 2012 that listed the same issues as in the December 2008 SOC, but excluded the issue of entitlement to service connection for a right knee condition without further comment.

With these facts in mind, the Board observes that the issues of service connection for an upper back condition, a bilateral ankle injury, a lumbar spine condition, radiculopathy of the left leg, and a left hip condition are properly before the Board because the Veteran filed a timely NOD and Form 9 as to these claims in November 2007 and January 2009, respectively.  The issues of service connection for a bilateral knee condition and depression are also properly before the Board because the Veteran filed a timely NOD and Form 9 as to these claims in October 2006 and January 2009, respectively.

Although, as in the instant case, a veteran's stated claim may only seek service connection for a specific psychiatric condition, such as depression, the United States Court of Appeals for Veterans Claims (Court) has held that such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, but she instead makes a general claim for compensation for the difficulties posed by his mental condition.  Id.  Pursuant to the Court's decision in Clemons, the issue for consideration on remand should not be strictly limited to depression, but it should instead encompass this and any other psychiatric diagnosis in the claims file.

The Veteran presented testimony before the undersigned Veterans Law Judge in July 2012, and a transcript of this hearing has been associated with the record.

The issue of entitlement to service connection for scars has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims must be remanded for further development.  Although the Board regrets the additional delay, it is necessary to ensure due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

With respect to all of the Veteran's claims except service connection for a psychiatric condition, the Board notes that VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Turning to the facts in the instant case, there is evidence that the Veteran has received treatment for a current disability; specifically, the record contains evidence of private treatment for a variety of musculoskeletal conditions, including treatment for chronic back pain, a tingling sensation in his left leg, ankle pain, knee pain, and joint pain generally.  

With respect to an in-service injury or disease, the Board first observes that the Veteran's full service treatment records are not available for review.  In May 2012, the RO issued a "Formal Finding for the Unavailability of Complete Service Treatment Records," which demonstrated the extensive efforts that the RO undertook to attempt to locate the Veteran's service treatment records.  

The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993) (noting that VA's efforts to obtain service department records must continue until records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  The Board finds that with the above efforts, the RO has attempted to develop the record as much as possible, and any further efforts to obtain the Veteran's service treatment records or personnel file would be futile.  As such, the Board finds that VA has fulfilled its duty to assist in obtaining such records.  The Board notes that it has a heightened obligation both to explain its findings and conclusions and to carefully consider the benefit of the doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran's available service treatment records indicate that he was treated in-service for left hip flexor tendonitis in April 1994.  Furthermore, in his August 1994 separation report of medical history, the Veteran indicated that he had experienced swollen or painful joints, leg cramps, painful or "trick" shoulder or elbow, back pain, "trick" or locked knee, depression, and nervous trouble.  The Veteran has alleged, most recently in his July 2012 hearing before the undersigned, that he carried heavy weights while in service, which is an experience that the Veteran is clearly competent to describe.  The Veteran additionally alleged in his July 2012 hearing before the undersigned that he has experienced symptoms associated with these conditions since the time of his discharge from service.  The record, therefore, contains evidence of a current disability, an in-service event, injury, or disease, and the Veteran's lay statements regarding the relationship between the in-service event and his current conditions.  This case must be remanded for a VA medical opinion to determine whether the Veteran's claimed musculoskeletal issues are etiologically related to service.
  
With regard the Veteran's claim for service connection for an acquired psychiatric condition, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to . . . manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  See 38 C.F.R. § 3.304(b)(1) (2011).

The law further provides that the burden to show no aggravation of a preexisting disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See id.  The Board must follow the precedent opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c) (West 2002).

In the instant case, the record suggests that the Veteran may have suffered from an acquired psychiatric condition before active duty military service.  For example, in his July 2012 hearing before the undersigned, the Veteran stated that he had been diagnosed with depression before his entry into active duty service.  Accordingly, in addition to the possibility of a direct relationship between the Veteran's acquired psychiatric condition and his active duty military service, the possibility of aggravation of a preexisting condition must be considered on remand.

Additionally, when a claimant files a NOD and the RO has not issued a statement of the case (SOC), the issue must be remanded to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Pursuant to Manlincon, the Board must remand the claims for service connection for a right hip condition and a right leg condition to the agency of original jurisdiction so that an SOC may be issued addressing the Veteran's disagreement.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any additional VA and non-VA treatment records identified by the Veteran.  All attempts to secure this evidence must be documented in the claims folder.  If, after making reasonable efforts to obtain named records the records are unable to be secured, notify the Veteran and (a) identify the specific records that were unable to be  obtained; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Then, schedule the Veteran for a VA medical examination with an examiner (or examiners, if necessary) of appropriate expertise to determine the nature and etiology of the following conditions: a) neck condition; b) lumbar spine condition; c) radiculopathy affecting the left lower extremity; e) left hip condition; f) bilateral knee condition; g) bilateral ankle condition (together, the "claimed conditions").

The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

After thoroughly describing the nature and etiology of each of the claimed conditions, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that each of the claimed conditions was incurred in or aggravated by the Veteran's active duty military service.

For the purpose of this opinion, particularly given the unavailability of most of the Veteran's service treatment records, the examiner should assume that the Veteran is a competent and credible historian as to his experiences in service, such as carrying heavy weights and experiencing significant pain.  

While the Board is cognizant that an etiological opinion is difficult to render without complete service treatment records, a complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.  The absence of service treatment records alone is an inadequate justification for the inability to render an opinion.

3.  Then, schedule the Veteran for a VA medical examination with an examiner of appropriate expertise to determine the nature and etiology of the Veteran's acquired psychiatric disability.  

The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

The examiner must: 

a)  Describe with detail the nature of any current acquired psychiatric diagnoses;

b)  As to each diagnosis identified, please provide an opinion whether such disability clearly and unmistakably (obviously or manifestly) existed prior to his active duty service.  

Then address either c) or d) below, as appropriate:

c)  If the acquired psychiatric disorder did not clearly and unmistakably exist prior to active duty service, provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that his acquired psychiatric condition originated during, or is etiologically related to, his active duty service.

d)  If the acquired psychiatric disorder did clearly and unmistakably exist prior to his active duty service, provide an opinion as to whether the disability clearly and unmistakably (obviously or manifestly) was not aggravated (increased in severity beyond the natural progression of the disability) during his active duty service. 

The VA examiner (or examiners, if necessary) must provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  

For the purpose of this opinion, the examiner should assume that the Veteran is a competent and credible historian as to his experiences in service.  

The examiner is reminded that most of the Veteran's service treatment records are unavailable in the instant case, and VA therefore has a heightened duty generally to consider the benefit of the doubt doctrine.  While the Board is cognizant that an etiological opinion is difficult to render without service treatment records, a complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.  The absence of service treatment records alone is an inadequate justification for the inability to render an opinion.

4.  Advise the Veteran of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letters advising the Veteran of the time, date, and location of the scheduled VA examinations must be included in the claims folder and must reflect that they were sent to the Veteran's last known address of record.  If the Veteran fails to report to an examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Thereafter, review the claims folder to ensure that the foregoing development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Issue an SOC pertaining to the Veteran's claims of entitlement to service connection for a right hip disability and right leg disability.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights, and be given an opportunity to perfect his appeals.

7.  Thereafter, readjudicate the Veteran's claims.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).










Continued on the next page.
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


